Title: To Thomas Jefferson from John Ramsey, 4 November 1806
From: Ramsey, John,Kenny, Charles
To: Jefferson, Thomas


                        
                            
                                4 Nov. 1806
                            
                        
                        At a very respectable meeting of the Democratic Republicans of Chester County Commonwealth of Pennsylva.
                            convened at West Chester the 4th. day of November, 1806.
                        After appointing a Chairman and Secretary, the following resolutions were unanimously agreed to.—
                        Resolved that impressed by an early interest and pride in the great cause of American Independence, and from
                            a necessary regard to the great and eminent services of Thomas Jefferson, the author of the great Charter of American
                            rights, and especially from the Successful realization of the principles therein contained during his administration as
                            President of the United States, the Citizens of Chester County here assembled feel a most sincere respect for the great
                            and eminent qualities of the man and for the uniform consistency between his early principles as a private citizen, his
                            declarations as a Statesman and his conduct as the Chief Magistrate of this Nation.—
                        Resolved therefore that it is with extreme regret that the Citizens of Chester County, have heard of an
                            intention on the part of Thomas Jefferson to refuse to render his Services for another period to his Country as President
                            of the United States.—
                        Resolved that it is the opinion of this meeting, that the will of the people is the supreme law of the land,
                            and against which will, on matters of public political concernment, no individual has the right to oppose his private
                            personal wishes, when the public may be endangered by such opposition to the public wishes; that therefore, as the
                            Citizens here assembled are impressed with the full and perfect belief, that many serious injuries would follow the
                            refusal of Thomas Jefferson to serve, so many good effects would result from his submitting his personal feelings and
                            convenience once more to the good and Glory of his Country and the wishes of his fellow Citizens.—
                        This Meeting is of opinion, that the services of Thomas Jefferson, for another period is necessary completely
                            to destroy the pernicious principles and influence which had so nearly caused the national ruin under former
                            administration. This meeting consider his services as indispensible to the furtherance of his pacific system of policy, so
                            congenial to our principles of government.—
                        This meeting consider the further continuance of Thomas Jefferson in the Executive Chair, as indispensible to
                            preserve in the opinions of foreign nations that respectable Station which his wise measures and policy hath obtained for
                            the United States.—
                        This meeting consider his continuance in office, as essential to the preservation of the representative
                            principle, which during his administration, has been proved to be more effective and wise than at any former period.—
                        This meeting consider his continuance in office as necessary to the frustration of faction and to the defeat
                            of vast schemes of fraud, speculation, and intrigues for power, lest under any new Organization of parties the principles
                            of Democracy might be compromised with federalism, or that countenance might be given to great Schemes of land speculation
                            as the price of interest for elevation to power.
                        This meeting conceive his continuance in power as necessary to the obtainment of the Floridas and the
                            establishment of the Boundaries of Louisiana, which no other person however able or well qualified can be so likely to
                            pursue or to obtain.
                        Resolved therefore, for the foregoing and for numerous other reasons that this meeting do on their own
                            behalf, on that of their common Country request and entreat Thomas Jefferson not to decline Serving his Country for
                            another Presidential period.—
                        Resolved that the foregoing Resolutions be fairly drafted, signed by the Chairman attested by the Secretary,
                            and transmitted through the hands of the Representative of this District in Congress, to be by him presented to the
                            President of the United States.—
                        
                            Signed John Ramsey Chairman
                            Attest Charles Kenny Secretary
                        
                    